                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

               United States of America,      )
                                              )
                 Plaintiff(s),                )              Case No: 20cr588-1
                                              )
                v.                            )             Magistrate Judge: Jeffrey Cummings
                                              )
                Zvi Feiner                    )
                                              )
                Defendant(s),                 )

                                             ORDER


Initial appearance proceedings held. By agreement and consent of all the parties and pursuant to the
CARES Act, all parties appear by telephone conference. Defendant appears following his arrest on
9/8/20. Attorney, Robert A. Fisher, appears on behalf of the defendant and is granted leave to file
his appearance. The Government’s oral motion to unseal the indictment is granted. Defendant is
advised of his rights and informed of the charges against him as well as of the possible
sentence/fine if convicted of those charges. Arraignment proceedings held. Defendant
acknowledges receipt of the Indictment, waives formal reading, and enters a plea of not guilty to
each count in which he is named. The Government and Defendant agree on proposed conditions of
release. Enter Order Setting Conditions of Release. The Government’s oral motion to file Exhibit A
to the Order Setting Conditions of Release is granted. Rule 16.1(a) conference shall be held by
9/15/20. Pretrial motion shall be filed by 9/22/20. Responses shall be filed by 9/29/20. Status
hearing is set for 10/6/20 at 10:30 a.m. before Judge Pacold. In the interest of justice and without
objection, time is excluded from 9/8/20 to and including 10/6/20 pursuant 18 USC §3161(h)(7)(A).
Defendant shall be released from custody after processing.

(X-T)

T. 20 mins




 Date: 9/8/2020                                            /s/ _______________________
                                                            Jeffrey Cummings
                                                            United States Magistrate Judge
